ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on March 14, 1969 (221 So.2d 244) denying the petition for writ of certiorari to the State Beverage Department of Florida in the above styled cause; and
Whereas, on review of this court’s judgment, by appeal and certiorari, the Supreme Court of Florida, by its opinion and judgment filed June 17, 1970 (238 So.2d 580) and mandate dated September 14, 1970 reversed this court’s judgment and remanded the cause for further proceedings;
Now, therefore, It is Ordered that the final order of this court heretofore issued in this cause on April 14, 1969 is withdrawn, the judgment of this court filed March 14, 1969 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the order of the State Beverage Department of Florida dated October 3, 1968, sought to be reviewed herein, is quashed and the cause *529is remanded to the State Beverage Department of Florida for further proceedings not inconsistent with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the State Beverage Department (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).